DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7-11, 13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (2016/0093419) in view of Blair et al. (2019/0035515).
 	Shin et al. discloses a coaxial cable comprising an inner conductor (110); an outer conductor (150); an insulating layer (130) disposed between the inner and outer conductors that includes a polymer support structure and air pockets (135) that act as a dielectric for a signal transmitted through the inner conductor; and an outer jacket (170) (re claim 1).  Shin et al. also discloses the polymer support structure being deployed in a star configuration, wherein the air pockets surround at least a portion of the star configuration (re claim 7); and the center conductor including copper clad aluminum (re claim 10).
 	Shin et al. does not disclose the cable comprising a flame barrier disposed between the outer jacket and the outer conductor; a first heat barrier disposed between the flame barrier and the outer conductor; and a second heat barrier disposed between the first heat barrier and the flame barrier, wherein the combined thickness of the first heat barrier and the second heat barrier is less than the thickness of the flame barrier (re claim 1).

 	It would have been obvious to one skilled in the art to provide the cable of Shin et al. with a flame barrier adjacent to the outer jacket, a second heat barrier adjacent to the flame barrier, and a first heat barrier adjacent to the second heat barrier, wherein the combined thickness of the first heat barrier and the second heat barrier is less than the thickness of the flame barrier, as taught by Blair et al. to provide fire/flame proofing in the cable.
 	In modified cable of Shin et al., the flame barrier (of Blair) is between the outer jacket (170) and the outer conductor (150); the first heat barrier (of Blair) is between the flame barrier and the outer conductor; the second heat barrier (of Blair) is between the first heat barrier and the flame barrier; a first dielectric 
 	It is noted that since the modified coaxial cable of Shin et al. comprises structure and material as claimed, the flame barrier will avoid choking the signal; the flame barrier will work with the first and second heat barriers to prevent fire from advancing from the outer jacket to the outer conductor for at least two hours (re claim 1); the flame barrier would choke the signal if the flame barrier were disposed inside of the outer conductor (re claim 3).  
 	Re claim 9, it would have been obvious to one skilled in the art to use copper clad steel for the center conductor of Shin et al. to meet the specific use of the resulting cable since copper clad steel is well-known in the art for being used as electrical conductors.
Claims 11, 13, 17-20, and 22 are method counterparts of claims 1, 3, 7-10 and 21.

6.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Blair et al. as applied to claims 1 and 11 above, and further in view of Keogh (6852412).
Re claims 5 and 15, Shin et al. and Blair et al. disclose the invention substantially as claimed including the first material of the first heat barrier including mica tape.  Shin et al. and Blair et al. do not disclose the second material (the backing layer) of the second heat barrier including PTFE tape.  Keogh discloses a heat barrier (10) comprising a tape (backing layer 12) which is a PTFE tape (col. 4, line 30).  It would have been obvious to one skilled in the art to modify the second material (the backing layer of barrier 34 of Blair) in the modified cable of Shin et al. to be PTFE tape as taught by Keogh since PTFE is one of many known materials for being used as a tape (backing layer) in electrical cables.
 	Re claims 6 and 16, Shin et al. and Blair et al. disclose the invention substantially as claimed including the second material of the second heat barrier including a mica tape.  Shin et al. and Blair et al. do not disclose the first material (the backing layer) of the first heat barrier including PTFE tape.  Keogh discloses a heat barrier (10) comprising a tape (backing layer 12) which is a PTFE tape (col. 4, line 30).  It would have been obvious to one skilled in the art to modify the first material (the backing layer of barrier 32 of Blair) in the modified cable of Shin et al. to be PTFE tape as taught by Keogh since PTFE is one of many known materials for being used as a tape (backing layer) in electrical cables.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that in Blair, first mica tape (32) and second mica tape (34) are made of the same material.  Examiner would disagree.  Claims 1 and 11, each calls for "the first heat barrier comprises a first material" and "the second heat barrier comprises a second material different than the first material."  Blair discloses that the first heat barrier (32) comprises a first material, the mica tape or the backing layer and that the second heat barrier layer (34) comprises a second material, the backing layer or the mica tape.  Accordingly, the mica tape of the first heat barrier is different than the backing layer of the second heat barrier OR the backing layer of the first heat barrier is different than the mica tape of the second heat barrier.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847